Filed 6/21/13 P. v. Bonner CA4/2



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E057350

v.                                                                       (Super.Ct.No. RIF1105377)

WILLIAM CHARLES BONNER,                                                  OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Jeffrey Prevost, Judge.

Affirmed.

         Melanie K. Dorian, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                                    INTRODUCTION

       On January 3, 2012, an information charged defendant and appellant William

Charles Bonner with owning or operating a chop shop under Vehicle Code section 10801

(count 1), and receiving stolen property under Penal Code section 496d, subdivision (a)

(count 2).

       On July 27, 2012, a jury found defendant guilty on count 2, but could not reach a

verdict as to count 1. The trial court declared a mistrial as to count 1 and, ultimately,

dismissed it.

       On September 21, 2012, after denying without prejudice defendant‟s motion to

reduce count 2 to a misdemeanor, the court suspended imposition of sentence and placed

defendant on formal probation for 36 months, with terms and conditions. The trial court

ordered that defendant serve 60 days in home detention and imposed a number of fines

and fees, including victim restitution.

       On October 19, 2012, defendant filed a timely notice of appeal.

                                STATEMENT OF FACTS

       I. Prosecution Case

       The victim lived in an apartment in Riverside. On October 3, 2011, he arrived

home around 9:00 a.m. and parked his 2002 Chevrolet Silverado pickup truck in his

assigned space. The following morning, around 7:30 a.m., he noticed his truck was gone.

After checking with a local security towing company to verify they had not mistakenly



                                              2
towed his truck, he called the police and reported the truck missing. The victim did not

give permission to anyone to take his truck.

       Miguel Garcia, an auto theft investigator with the Riverside County Auto Theft

Task Force, a multi-agency task force, testified that on October 12, 2011, shortly after

3:00 p.m., he received a dispatch call regarding a possible “chop shop.”1 An anonymous

caller had reported seeing a newer vehicle, which had been cut into pieces, on a property

located on Mazie Street, near Highway 74 in Perris.

       Garcia and three other investigating officers went to the location. The reported

address did not exist; however, Garcia was able to see another property in the same

general area, on Highway 74. Garcia observed a large object, which he believed to be a

portion of a vehicle, loaded onto a trailer and covered with a tarp. The investigators

entered the property through an unlocked gate, and Garcia knocked on the front door.

There was no answer.

       Garcia believed the item in the trailer was either a front radiator or grill of a truck.

This made Garcia believe this was the property the anonymous caller had reported as a

chop shop. To confirm his suspicion, Garcia and the other detectives remained in the

area and conducted surveillance of the property to see if anyone would arrive at the

location.




       1  “Chop shop” refers to the process of removing parts of stolen vehicles and
selling them for scrap.

                                               3
       About an hour to an hour and a half later, a white Dodge Ram pulled onto the

property. The detectives went back to the property, and Garcia again knocked on the

front door. Defendant answered the door. Defendant confirmed that this was his

residence and the Dodge Ram was his truck. He was very cooperative. Garcia informed

defendant about the reported chop shop, and requested permission to search the property

for any stolen vehicles, vehicle components, or any paperwork for stolen vehicles.

       Defendant signed a consent form and authorized the detectives to search his

property. He walked alongside the detectives; the detectives searched the entire property,

including inside the residence. Garcia testified that defendant was walking slowly with

the investigators, but he was not using a cane. According to Garcia, defendant walked

around the property pretty easily.

       Garcia first checked the object he had seen covered with the tarp. When he

removed the tarp, he saw a portion of a truck. The bed of the truck was missing, and the

steering column had been removed. Garcia also noticed that the vehicle identification

number (VIN) and license plates were missing, and the ignition had been damaged.

Garcia testified that in order to determine whether a vehicle is stolen, he would need to

first find the secondary VIN number on the vehicle, which is usually in a hidden place,

and then run that number in a database to retrieve the true identity of the vehicle.

       Garcia testified that he did in fact verify that the vehicle was the victim‟s missing

truck. Defendant eventually admitted that even though he had noticed the missing VIN



                                              4
plate and the damaged ignition, he had overlooked this information because he simply

wanted to make some money.

       Garcia continued to search the property and found numerous items, including a

gas tank that appeared to belong to a large vehicle, tools in the garage, a trash can

containing what appeared to be the headliner of a vehicle, and a portion of an interior of a

vehicle. Garcia also discovered two rims and tires in the back of defendant‟s Dodge

Ram.

       Garcia asked defendant about the stolen truck. Initially, defendant told Garcia that

he saw the truck several days before while he was driving home after leaving a friend‟s

house. Defendant said the vehicle was in the same condition as Garcia had found it on

defendant‟s property. Defendant said the parts were already missing, the doors had been

removed, and defendant thought it was an abandoned vehicle. Defendant decided to

drive back to the area to get the vehicle. He brought it back to his house and was going

to try to sell the parts and metal.

       Upon further questioning, defendant admitted that the gas tank on his property and

the tires in his Dodge Ram were from the stolen truck. He also told Garcia that he had

removed the bed and doors of the truck. Defendant told Garcia that he had sold the bed

of the truck for $150, and had sold the doors to an unknown person. Defendant did not

recall how much he received for the doors.

       During the interview, defendant mentioned that he was disabled. This prompted

Garcia to ask whether anyone had assisted him in bringing the truck back to his property.

                                              5
Defendant then responded that his friend, “Anthony,” told him about the truck, and

helped him load and bring the vehicle back to his property. Defendant also said that he

and Anthony had split the $150 they had received for selling the bed of the truck.

Defendant stated that he did not know his friend Anthony‟s last name. Garcia later

confirmed that Anthony‟s last name was Ruelas.

       Garcia testified that removing parts from an abandoned vehicle and selling them

was not illegal. Rather, he stated that chop shop violations occur when the vehicle

involved is a stolen vehicle. Based on defendant‟s statements and the fact that the truck

was stolen, Garcia arrested defendant and transported him to the police station.

       A neighbor of both defendant and Ruelas testified that he was not friends with

defendant but considered him to be a “very polite gentleman.” He further testified that on

or about October 12, 2011, Garcia came to his house looking for Ruelas regarding a

“missing car.”

       When Garcia mentioned the car, the neighbor asked the detective whether his

investigation involved a Chevy Silverado pickup truck. The neighbor told Garcia that he

had seen Ruelas driving the Silverado on October 6, 2011. The neighbor stated that

Ruelas drove a quad and was known to borrow cars from people. However, the neighbor

found it unusual to see Ruelas driving the Silverado because it was hard to believe that

anyone would loan Ruelas such a vehicle. The neighbor further testified that he had seen

the same truck in pieces on defendant‟s property.



                                             6
        Eventually, Garcia arrested Ruelas at defendant‟s house, and Ruelas pleaded guilty

to running a chop shop.

        Workers at a recycling center in Perris testified that defendant and Ruelas would

occasionally bring scrap metal to the center for recycling. In October 2011, Ruelas tried

to sell a Chevy truck to one of the workers. That worker testified that the truck was in

“good condition” and was a “whole truck.” However, Ruelas could not provide proof of

ownership or any paperwork for the truck, so he was turned away. Ruelas said he would

return with the proper documents, but he never did.

        II. Defense Case

        Defendant testified that he is 72 years old, receives social security and pension

benefits, and suffers from numerous medical conditions. He further testified that he has

had surgery on both shoulders four times, and has been using a cane for walking since

1976.

        Defendant met Ruelas in 2011; they had mutual friends. At one point, Ruelas

asked defendant if he could move in with him. Defendant did not ask for Ruelas‟s last

name, but wanted to know if Ruelas had a criminal record. Ruelas assured defendant that

he did not, and defendant allowed Ruelas to move in on the condition that he obtain a job.

        Ruelas told defendant that he was unable to find a job, but he could do recycling

for money. Ruelas asked defendant if he could borrow his truck for his recycling;

defendant refused. Eventually, the two agreed that defendant would drive and Ruelas

would collect any scrap metal they found. They collected items for recycling three or

                                              7
four times a week. They got paid by the weight of the items and always split the money

equally between them.

       A week prior to defendant‟s arrest, Ruelas told defendant about a truck he had

found in the hills. Ruelas asked defendant for assistance in bringing the truck onto

defendant‟s property. That evening, around 7:00 p.m., defendant picked up Ruelas and

his trailer, and the two of them went to retrieve the truck. When they arrived, there was

no one else around.

       Defendant walked toward the driver‟s side of the truck. The door was open.

Looking from outside the truck, he noticed that the dashboard was “tore up,” and the

stereo was “sitting where the speedometer was.” Otherwise, all parts, including the bed,

were intact, and the truck appeared to be in good condition. Defendant did not recall

whether there was a front grill.

       Defendant further testified that he did not know if the truck was able to start. He

also did not notice whether the license plates were missing; he said that he was not

paying attention. Defendant also testified that he has a background in mechanics,

although he had no formal training. He knew that a VIN plate appeared on the driver‟s

side, but did not consider looking for the plate on the truck. The possibility that the truck

may have been stolen did not cross his mind, as there were always abandoned vehicles in

that area. This was not the first time defendant had seen one.




                                              8
       Defendant testified that Ruelas loaded the truck onto his trailer, and they drove the

truck back to defendant‟s house. The following morning, defendant found the bed of the

truck cut off and placed on the trailer. The back tires and wheels had also been removed.

       Ruelas and defendant discussed recycling the parts of the truck. The next day,

they took the bed of the truck to the recycling center. Ruelas received $150 for the bed,

which he split with defendant.

       The following day, defendant and Ruelas returned to the recycling center to sell

the cab. Defendant exited his vehicle and waited for Ruelas, who went to speak with one

of the workers. After speaking briefly with the worker, Ruelas returned and said that

they would not accept the cab because Ruelas did not have the proper paperwork.

Defendant asked Ruelas where the paperwork was. Ruelas hesitated for a few minutes,

and then admitted that the truck was stolen.

       Defendant became angry and told Ruelas he did not want the truck or the cab on

his property. Defendant also asked Ruelas why the recycling center would accept the

bed, but not the cab. Ruelas did not respond. Ruelas told defendant he knew a friend

who would take the cab. The two drove by this person‟s house, but Ruelas said the friend

was not home.

       Defendant testified that he drove home, dropped off the trailer, and drove to an

appointment at the social security office. Defendant had not been receiving his benefits

and needed to attend the appointment in order to resolve the issue. He testified that he



                                               9
did not think about calling the police. When he left his home at 2:30 p.m., there was no

tarp over the cab of the truck, and Ruelas had already left defendant‟s house.

       Defendant arrived back home around 5:30 or 6:00 p.m. When he pulled up, he

saw a tarp over the cab. Defendant was inside his home, when Garcia knocked on his

front door. Garcia asked defendant‟s for his name. When defendant asked why, Garcia

said he had received a report regarding a stolen vehicle.

       Garcia asked defendant, “„Do you know a person named Anthony [Ruelas],‟” and

defendant answered, “„I don‟t know. I just know a person that‟s Anthony.‟” Garcia then

asked permission to search defendant‟s home and property. Defendant testified that he

did not change his story, as Garcia had earlier testified. He specifically denied the

statement about selling the doors, and insisted that he had no idea how or when the doors

had been removed. Defendant also denied telling Garcia that he had noticed the missing

VIN plate, but had overlooked it.

       Defendant further testified that as he was being arrested, Ruelas “came by on his

quad and he saw the sheriffs and he went flying out across the fields and stuff.” After

defendant‟s arrest and while in custody, defendant identified Ruelas in a photograph

Garcia had shown him. About a week after defendant was released, Ruelas knocked on

defendant‟s front door and asked him, “„What happened?‟” Defendant knew Garcia was

in the area, watching his property, so he did not contact the police. About 10 to 15

minutes later, Garcia showed up at defendant‟s house and arrested Ruelas.



                                             10
                                       ANALYSIS

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case, a summary of the facts and potential arguable issues, and requesting this court to

undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have conducted an independent review of the record and find no arguable issues.

                                     DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                               McKINSTER
                                                                                           J.
We concur:



RAMIREZ
                        P. J.



CODRINGTON
                           J.




                                            11